Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 29, 1972, disqualifying claimant from receiving benefits on the ground he voluntarily left his employment without good cause, and further ruling that claimant’s benefit rate be reduced from $75 per week to zero, pursuant to section 600 of the Labor Law. The board found that claimant’s weekly benefit rate should be reduced to zero since he was receiving a pension of $690 per month and the employer had contributed more than 50% to claimant’s pension fund. (Labor Law, § 600, subd. 3.) The record substantiates this finding. (See also Matter of Sier [Levine], 42 A D 2d 207.) Decision affirmed, without costs. Herlihy, P. J., Greenblott, Cooke, Sweeney and Kane, JJ., concur.